Case 9:12-cv-80577-KAM Document 302 Entered on FLSD Docket 04/24/2019 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

   BRIAN KEIM, an individual, on behalf of      )
   himself and all others similarly situated,   )
                                                )
                         Plaintiff,             ) Case No. 9:12-cv-80577
                                                )
   v.                                           ) Hon. Judge Kenneth A. Marra
                                                )
   ADF MIDATLANTIC, LLC, a foreign              ) Magistrate Judge William Matthewman
   limited liability company,                   )
   AMERICAN HUTS INC., a foreign                )
   corporation,                                 )
   ADF PIZZA I, LLC, a foreign limited          )
   liability company,                           )
   ADF PA, LLC, a foreign limited liability     )
   company, and                                 )
   PIZZA HUT, INC., a foreign corporation       )
                                                )
                         Defendants.            )

             DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL
        PLAINTIFF’S PRODUCTION OF CARRIER SUBPOENA COMMUNICATIONS

                                                 David S. Almeida, Esq. (admitted pro hac vice)
                                                 dalmeida@beneschlaw.com
                                                 Mark S. Eisen, Esq. (admitted pro hac vice)
                                                 meisen@beneschlaw.com
                                                 BENESCH, FRIEDLANDER,
                                                 COPLAN & ARONOFF LLP
                                                 333 West Wacker Drive, Suite 1900
                                                 Chicago, Illinois 60606
                                                 Telephone: (312) 212-4949
                                                 Facsimile: (312) 767-9192

                                                 Jordan S. Kosches, Esq.
                                                 jordan.kosches@gray-robinson.com
                                                 GRAYROBINSON, P.A.
                                                 333 SE 2nd Avenue, Suite 3200
                                                 Miami, Florida 33131
                                                 Telephone: (305) 416-6880
                                                 Facsimile: (305) 416-6997
                                                 Florida Bar No.: 49881

                                                 Counsel for Defendants
Case 9:12-cv-80577-KAM Document 302 Entered on FLSD Docket 04/24/2019 Page 2 of 8



         Plaintiff’s counsel concedes that they have engaged in numerous communications with the
  telephone carriers concerning their responses to Plaintiff’s subpoenas issued to try to and identify
  the class members. These emails are incredibly important and should be provided to defense
  counsel because they may indicate Plaintiff’s counsel’s attempts to modify or mischaracterize the
  meaning of undefined terms like “user,” and withholding these emails will permit Plaintiff’s
  counsel the opportunity to present a one-sided view of the responses. The information sought by
  this motion is critical to this Court’s eventual determination as to whether Plaintiff has actually
  been able to identify the subscribers and customary users for cell phones dating back to 2011.
         Plaintiff provides no authority for withholding these communications, which are part and
  parcel of the carriers’ subpoena responses. Through three weeks of meet and confer efforts,
  Plaintiff’s counsel never once claimed any basis for withholding these communications. Now, for
  the first time, Plaintiff takes the unsupportable approach that the communications are protected
  work product. (See DE 301 at 4-5.) This position effectively sanctions an approach where Plaintiff
  can issue subpoenas—which, under Rule 45, require notice—seeking one set of data and then
  engage in unilaterally-designated “protected” communications modifying those subpoenas and
  preclude access. Unsurprisingly, Plaintiff provides not a single citation that communications with
  a subpoenaed third party are protected. The case law is directly to the contrary. See, e.g., Davis
  v. United States, No. 08-81447, 2010 WL 11504342, at *5 (S.D. Fla. Feb. 25, 2010) (requiring the
  production of communications between defense counsel and a witness); Adelman v. Boy Scouts of
  Am., 276 F.R.D. 681, 690 (S.D. Fla. 2011). Further, Plaintiff’s suggestion that Defendants “contact
  the third-party themselves” to obtain these communications proves they are not protected.
         Plaintiff’s intention is to put forward a list of persons they claim are class members as a
  result of the carrier subpoena responses, while withholding from this Court and Defendants any
  context for the carrier responses. Plaintiff claims, for example, that “all [carrier] objections have
  been resolved at this point.” (Id. at 2.) Plaintiff provides no explanation for (i) what objections or
  (ii) how they were resolved. AT&T objected to the term “user,” which Plaintiff failed to define in
  his subpoenas. Plaintiff’s counsel provided a definition to AT&T, without providing it to
  Defendants. All carriers have provided significantly less data than requested. The carrier
  communications will provide crucial context for their productions, which is key to this Court’s
  ability to oversee the class and to Defendants’ due process right to challenge class membership.




                                                    1
Case 9:12-cv-80577-KAM Document 302 Entered on FLSD Docket 04/24/2019 Page 3 of 8



                                             BACKGROUND
  I.       PLAINTIFF IS MISSING DATA FOR THOUSANDS OF PHONE NUMBERS.
           Over the course of more than four months, Plaintiff has received various carrier responses
  that demonstrate a clear inability to obtain the data necessary to identify class members. A chart
  of problems with Plaintiff’s subpoenas and responses is illustrative:
   Carrier                           Numbers in Class                   Numbers Produced

   Verizon                           4,133                              2,668
   AT&T                              3,695 (inclusive of subsidiary 2,112 (inclusive of subsidiary
                                     entities)                      entities)
   Sprint / U.S. Cellular            3,229                          Approx. 1,800
   T-Mobile                          1,740                              0
   Total                             12,797                             6,580

  (See Declaration of Mark Eisen [“Eisen Decl.”], attached hereto as Exhibit A.)
           Overall, Plaintiff received subscriber data for approximately half of the data subpoenaed.
  The carrier communications are undoubtedly relevant to why there is such a gap in data produced
  and likely explain what was not produced (i.e., because data was no longer maintained, prepaid
  carriers do not retain data, etc.). This is, of course, in addition to the fact that of the 13,046 phone
  numbers purportedly in Plaintiff’s class, he only subpoenaed data for approximately 12,600 of
  those numbers. Plaintiff has also failed to subpoena the majority of customary user data.
  II.      THE CARRIER OBJECTIONS AND PLAINTIFF’S COUNSEL’S CARRIER
           COMMUNICATIONS.
           Plaintiff concedes, as he must, that his counsel has engaged in numerous communications
  with the carriers regarding their productions and objections. (See DE 301 at 2.) Plaintiff further
  claims that all carrier objections have been resolved. (Id.) The carriers issued numerous detailed
  objections to Plaintiff’s subpoenas. (See Eisen Decl. ¶ 4.) Plaintiff’s counsel’s communications
  are thus plainly relevant to the objections lodged and how they impacted what was produced.
  Furthermore, Plaintiff’s subpoenas sought “user” data (in part) from the carriers. (See DE 299-1
  ¶ 3.) Plaintiff’s subpoenas did not define “user” and carriers objected on this basis. Plaintiff’s
  counsel confirmed in an April 3, 2019 call she discussed this objection with AT&T and provided
  an explanation for what “user” meant. (Eisen Decl. ¶ 5.) When asked whether Defendants would
  disagree with her definition of “user,” she responded with “I’m sure you would.” (Id. ¶ X.)


                                                     2
Case 9:12-cv-80577-KAM Document 302 Entered on FLSD Docket 04/24/2019 Page 4 of 8



                                             DISCUSSION
  I.     CARRIER EMAILS ARE NOT PROTECTED ATTORNEY WORK-PRODUCT.
          A.      Plaintiff Has Not Come Close to Meeting His Burden to Sustain His Objection.
          As the Eleventh Circuit explains, “[t]he party invoking the work-product privilege bears
  the burden of establishing that the privilege applies.” Johnson v. Gross, 611 F. App’x 544, 547
  (11th Cir. 2015); see also Adelman, 276 F.R.D. at 689. A party withholding documents on the
  basis of work-product must “describe the nature of the items not produced or disclosed in a manner
  that will enable other parties to assess the claim.” Johnson, 611 F. App’x at 547 (quoting Fed. R.
  Civ. P. 26(b)(5)). Plaintiff claims “[t]he emails Defendants seek constitute opinion work product
  . . . .” (DE 301 at 5.) Plaintiff provides no basis for this assertion. He does not identify or describe
  the emails he is referencing or with whom they occurred. This newfound assertion of privilege
  cannot be sustained without the disclosure necessary to enable an assessment of this remarkable
  claim. That Plaintiff would assert that emails with carriers regarding their production and
  objections are “opinion work product” violate basic notions of common sense. Plaintiff has wholly
  failed to meet his burden in asserting privilege and the communications at issue must be produced.
          B.      Emails With a Third-Party Subpoenaed Entity Are Not Protected.
          Putting aside Plaintiff’s burden in substantiating a work-product objection, which he comes
  nowhere close to meeting, the communications at issue cannot conceivably be protected.
  Plaintiff’s attempt to analogize the communications at issue to third-party witness interview notes
  is entirely baseless. (DE 301 at 4-5.) Plaintiff reliance on the Supreme Court’s Hickman v. Taylor
  opinion proves this point. Hickman involved the issue of whether an attorneys’ notes of private
  witness interviews conducted in anticipation of litigation must be produced, which the Supreme
  Court answered in the negative. See Hickman, 329 U.S. 495, 499-514 (1947). Plaintiff’s other
  cited cases involve the same proposition. See Corley v. Rosewood Care Ctr., Inc., 142 F.3d 1041,
  1052 (7th Cir. 1998); Ideal Elec. Co. v. Flowserve Corp., 230 F.R.D. 603, 608 (D. Nev. 2005) (“A
  draft affidavit may properly comprise work product.”); Boyer v. Gildea, 257 F.R.D. 488, 492 (N.D.
  Ind. 2009) (involving emails from a client’s prior counsel to their current counsel).
          The communications at issue are not witness interviews or attorney notes. They are emails
  from cellular telephone carriers regarding their objections and responses to subpoenas to identify
  class members—which is necessarily a public matter that this Court must oversee and approve.
  These communications cannot be protected for two reasons. First, Rule 45(a)(4) requires pre-



                                                     3
Case 9:12-cv-80577-KAM Document 302 Entered on FLSD Docket 04/24/2019 Page 5 of 8



  service notice to all parties of a subpoena. See Fed. R. Civ. P. 45(a)(4). Communications with
  third-parties effectuating changes in the subpoena (i.e., by defining undefined terms) thus logically
  require notice. See, e.g., Feise v. N. Broward Hosp. Dist., No. 14-61556, 2015 WL 13309321, at
  *4 (S.D. Fla. Apr. 27, 2015) (noting all parties must be provided prior notice of revised subpoena).
  Plaintiff’s position is, in essence, that he can issue a subpoena and then materially change or alter
  that subpoena privately with a third party without providing any notice to Defendants, structuring
  an end-around Rule 45’s notice requirement. This he cannot do. As subpoenas themselves are
  plainly not protected, neither can communications altering the subpoena be protected.
         Second, Plaintiff’s attempt to treat his counsel’s emails with the carriers regarding their
  subpoena responses (or lack thereof) as work product is plainly misguided. As an initial matter,
  this would improperly render the carriers’ emails attorney work-product. See, e.g., Ricoh Co. v.
  Aeroflex Inc., 219 F.R.D. 66, 69 (S.D.N.Y. 2003) (“[I]t is a stretch to apply the attorney work
  product privilege to documents created by a third party and then sent to counsel for a party.”). It
  is disingenuous to suggest that carriers’ emails—explaining their production and objections—are
  protected.   And, as a more substantive matter, “[w]ork-product protection is waived when
  protected materials are disclosed in a way that substantially increases the opportunity for potential
  adversaries to obtain the information.” Brown v. NCL (Bahamas), Ltd., 155 F. Supp. 3d 1335,
  1339 (S.D. Fla. 2015) (internal quotations and citation omitted). Plaintiff’s counsel has repeatedly
  and voluntarily “disclosed” their communications with non-party subpoenaed entities, and has
  specifically represented to this Court that Defendants could simply subpoena the carriers for those
  communications. (See DE 301 at 5); see also Stern v. O’Quinn, 253 F.R.D. 663, 682 (S.D. Fla.
  2008) (“[T]he types of disclosures made . . . are entirely inconsistent with a desire to maintain the
  privacy of the information disclosed.”). Plaintiff in fact filed a motion to compel AT&T’s
  subpoena response, which would have necessarily included a public airing of the communications
  Plaintiff now seeks to withhold. (See DE 288.) Plaintiff has also repeatedly disclosed the contents
  of his communications with the carriers through counsel declarations. (See DE 282-1, 285-1.)
         It is self-evident that Plaintiff’s counsel does not credibly treat their communications with
  the carriers as confidential work-product, nor could they rightfully do so. Indeed, Judge Hopkins
  reached this conclusion in a similar situation, finding that emails between defense counsel and an
  independent witness were not protected and must be produced. See Davis v. United States, No.
  08-81447, 2010 WL 11504342, at *5 (S.D. Fla. Feb. 25, 2010); see also Ricoh, 219 F.R.D. at 69



                                                   4
Case 9:12-cv-80577-KAM Document 302 Entered on FLSD Docket 04/24/2019 Page 6 of 8



  (holding emails between a third-party and defendant’s counsel are not work-product, particularly
  given the third-party witness had no interest in the action and was not retained as a consultant).
  II.    COMMUNICATIONS WITH THE CARRIERS ARE CRUCIAL FOR THIS
         COURT TO EXERCISE ITS RESPONSIBILITIES AND TO PROTECT
         DEFENDANTS’ DUE PROCESS RIGHTS.
         Plaintiff glosses over this Court’s obligations to oversee the certified class and fails to even
  mention Defendants’ due process rights. Plaintiff maintains that the mere fact of entering orders
  (regardless of subject matter) satisfies this Court’s continuing role. (See DE 301 at 5.) Plaintiff
  ignores that the basis of Defendants’ Motion is that Plaintiff is withholding information necessary
  for the Court to oversee the class. Plaintiff cannot simply put forth a list of class members and
  withhold the context for that list. This is all the more relevant here where Plaintiff is missing data
  for thousands of class members. This Court should evaluate Plaintiff’s notice plan and ongoing
  satisfaction of Rule 23’s implied ascertainability requirement with the context for this missing
  data. See, e.g., St. Louis Heart Ctr., Inc. v. Vein Centers for Excellence, Inc., No. 12-174, 2017
  WL 2861878, at *4 (E.D. Mo. July 5, 2017) (decertifying TCPA class). Furthermore, this Court
  should not sanction litigation by surprise. Defendants unquestionably have a due process right to
  challenge class membership. See, e.g., Karhu v. Vital Pharm., Inc., 621 F. App’x 945, 949 (11th
  Cir. 2015). Plaintiff would prefer to put forward an unquestionable list of class members.
  Defendants must have the context for the carriers’ productions—including how, Plaintiff’s counsel
  unilaterally defined the term “user” to overcome objections—to exercise their due process rights.1
  III.   ALTERNATIVELY, DEFENDANTS SHOULD BE GRANTED LEAVE TO
         SUBPOENA THE CARRIERS FOR THE COMMUNICATIONS AT ISSUE.
         As a final matter, should this Court find that—despite failing to satisfy the work-product
  doctrine—Plaintiff has no obligation to produce the communications at issue, Defendants request
  leave to subpoena the carriers for the communications at issue. Plaintiff specifically asserts in his
  opposition that Defendants “should contact the third-part[ies] themselves.” (DE 301 at 5.)
                                            CONCLUSION
         Defendants respectfully request this Court (i) compel Plaintiff to produce his counsel’s
  communications with the carriers and (ii) award all relief deemed equitable and just.


  1
          Plaintiff states “it is difficult to understand what Defendants hope to gain” by the emails at
  issue. (DE 301 at 2.) Defendants want to “gain” what they are entitled to—context for the carrier
  productions. On the contrary, it is difficult to understand why Plaintiff is withholding these emails.


                                                    5
Case 9:12-cv-80577-KAM Document 302 Entered on FLSD Docket 04/24/2019 Page 7 of 8



  DATED: April 24, 2019                     Respectfully submitted,

                                            /s/ David S. Almeida

                                            David S. Almeida, Esq. (admitted pro hac vice)
                                            dalmeida@beneschlaw.com
                                            Mark S. Eisen, Esq. (admitted pro hac vice)
                                            meisen@beneschlaw.com
                                            BENESCH, FRIEDLANDER,
                                            COPLAN & ARONOFF LLP
                                            333 West Wacker Drive, Suite 1900
                                            Chicago, Illinois 60606
                                            Telephone: (312) 212-4949
                                            Facsimile: (312) 767-9192

                                            Jordan S. Kosches, Esq.
                                            jordan.kosches@gray-robinson.com
                                            GRAYROBINSON, P.A.
                                            333 SE 2nd Avenue, Suite 3200
                                            Miami, Florida 33131
                                            Telephone: (305) 416-6880
                                            Facsimile: (305) 416-6997
                                            Florida Bar No.: 49881

                                            Counsel for Defendants




                                        6
Case 9:12-cv-80577-KAM Document 302 Entered on FLSD Docket 04/24/2019 Page 8 of 8



                                   CERTIFICATE OF SERVICE
          The undersigned hereby certifies that a true and correct copy of the above and foregoing
  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S
  PRODUCTION OF CARRIER SUBPOENA COMMUNICATIONS was served upon all
  interested parties using this Court’s ECF filing system this 24th day of April, 2019.


                                                             /s/ Jordan S. Kosches




                                                 7
